     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARIE JOANNA WILSON,
                                                   ECF CASE
                    Plaintiff,
                                                   No.: 1:21-cv-4846 (MKV)
         v.
                                                   FIRST AMENDED COMPLAINT
DOUG QUINN AND APRIL QUINN,
Jointly and Severally,
                                                   JURY TRIAL DEMANDED
                     Defendants.



                                 NATURE OF THE ACTION

       1.      Defendants Doug Quinn (owner and chef of Hudson Malone, a restaurant

and bar with locations in Manhattan, New York and Westport, Connecticut) and his wife,

Defendant April Quinn (Managing Director at R/GA) employed Plaintiff Maria Joanna

Wilson from 2004 to September 21, 2020 as their children’s nanny.

       2.      Plaintiff asserts the following claims against Defendants: unpaid overtime

under the Fair Labor Standards Act and New York Labor Law; recordkeeping violations

under the Labor Law.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiff’s state law claims

under 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiff’s FLSA claims

under 29 U.S.C. § 216(b).

       4.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(b)(2):

Defendants are residents of this District; and a substantial part of the events giving rise to

the action occurred in this District.


                                             -1-
       Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 2 of 12




         5.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                        THE PARTIES

         6.      Plaintiff was, at all relevant times, an adult individual, residing in Queens,

New York.

         7.      Defendant Doug Quinn is an individual who resides at 233 E 69th Street,

New York, New York 10021.

         8.      Defendant April Quinn is an individual who resides at 233 E 69th Street,

New York, New York 10021.

                                  STATEMENT OF FACTS

Duties and Hours 1

         9.      Defendants Doug and April Quinn, a husband and wife, employed Plaintiff

as the nanny for their four children.

         10.     Defendant Doug Quinn is the owner and chef of Hudson Malone, a

restaurant and bar with locations in Manhattan, New York and Westport, Connecticut.

         11.     Defendant April Quinn is a Managing Director at R/GA, an international

innovation consultancy headquartered in New York City, with more than a dozen offices

worldwide.

         12.     Defendants decided Plaintiff’s compensation structure, hours worked and

had the authority to and did hire and fire her.

         13.     Plaintiff’s duties included caring for Defendants’ children, bathing the

children, cleaning the children, feeding the children, playing with the children, cleaning up



1
    The headers are only for organizational purposes.


                                              -2-
     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 3 of 12




after the children (e.g., cleaning up their toys, putting away their belongings, etc.),

changing diapers when children were young, carrying around children, cooking, doing

laundry, unloading deliveries (e.g., groceries, diapers, etc.), running errands (e.g., picking

up laundry, dropping off laundry, etc.), getting groceries, taking out the trash, washing

dishes, taking children to and from daycare or school and to their activities and lessons

during the day, and cleaning Defendants’ house.

         14.    Plaintiff treated Defendants’ children as they were her own.

         15.    From 2014 to September 4, 2018, Plaintiff had a fixed 52.5-hour weekly

schedule: Monday to Friday, 8:30 a.m. to 7:00 p.m.

         16.    In additional to her fixed schedule, at least one day a week, when Defendant

April Quinn went out to social events, Plaintiff worked late watching the children until at

least 8:00 p.m. or as late as 12:00 a.m., raising her total hours worked per week by an

average of 2.5 hours and equaling to 55 hours per week.

         17.    From 2013 to 2016, due to certain domestic issues at Defendants’ residence,

Plaintiff sometimes worked late into the night or the early morning, without any additional

compensation.

         18.    Due to Defendants’ domestic issues, from 2015 to 2016, Plaintiff estimates

that she worked until midnight or as late as 3:00 a.m., at least three days a week, 13 weeks

per year, resulting in her working as many as 70 hours in those weeks.

         19.    From February 20, 2016 to early March 2016, Plaintiff took two weeks off

of work due to having had a surgery. Defendants did not pay Plaintiff during her medical

leave.




                                             -3-
     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 4 of 12




       20.       From September 4, 2018 to March 12, 2020, Plaintiff’s fixed schedule

changed when two of Defendants’ younger children went to school.

       21.       From September 4, 2018 to March 12, 2020, Plaintiff worked Monday to

Friday, starting her shift either at 8:30 a.m. and working until 7:00 p.m. or starting at 12:00

p.m. and working until 7:00 p.m., working an average of 8.75 hours per day and 43.75

hours per week.

       22.       From March 12, 2020 to September 21, 2020, due to the COVID-19

pandemic, Plaintiff was told not to come to the apartment but that she must be on standby

and ready to work when they need her.

       23.       On September 21, 2020, Defendants terminated Plaintiff’s employment

telling her that it is because they temporarily relocated to Connecticut.

       24.       During her employment, Plaintiff did not have an uninterrupted 30-minute

meal break and usually ate on her feet or when she fed Defendants’ children.

       25.       Defendants had no policy or practice to track the hours Plaintiff worked.

       26.       Plaintiff was given one week of unpaid vacation a year.

       27.       When Defendants took vacation, one to three weeks per year, they paid

Plaintiff to be available and ready to work.

       28.       In 2015 and 2017, Plaintiff worked 55 plus hours per week at least 50 weeks

per each year.

       29.       In 2016, Plaintiff worked 55 plus hours per week at least 48 weeks per year.

       30.       From January 1, 2018 to September 4, 2018, Plaintiff worked 55 plus hours

per week for at least 30 weeks during this period.




                                               -4-
     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 5 of 12




       31.     From September 4, 2018 to December 31, 2018, Plaintiff worked an average

of at least 43.75 hours per week for at least 16 weeks during this period.

       32.     In 2019, Plaintiff worked an average of at least 43.75 hours per week at least

45 weeks per year.

       33.     From January 1, 2020 to March 12, 2020, Plaintiff worked an average of at

least 43.75 hours per week at least 10 weeks during this time period.

Compensation

       34.     Defendants paid Plaintiff a weekly salary, regardless of the number of hours

that she worked per week.

       35.     Up until September 2018, Defendants paid Plaintiff $1,000 per week.

       36.     From September 2018 to March 12, 2020, Defendants paid Plaintiff $800

per week.

       37.     Plaintiff asked Defendants to make her an official employee several times,

but they refused and insisted on paying her cash.

       38.     Defendants did not take withholdings or deductions from the weekly

payment.

       39.     Defendants paid Plaintiff the same compensation regardless of how many

hours she worked.

       40.     Defendants did not pay Plaintiff overtime premium pay for any hour she

worked over 40 in a week.

       41.     Defendants misclassified Plaintiff as exempt from overtime.




                                            -5-
     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 6 of 12




       42.     No complete or accurate written agreement exists between Defendants and

Plaintiff detailing her compensation structure, including her hourly rate, overtime rate and

work schedule.

       43.     Defendants never told Plaintiff that her weekly salary includes overtime

premium pay for the hours she worked over 40.

       44.     No mutual understanding existed between Plaintiff and Defendants that the

weekly salary payments were to compensate her for her overtime premium pay.

       45.     Defendants, upon information and belief, took no proactive steps to learn

whether they were lawfully compensating Plaintiff.

       46.     Defendant Doug Quinn’s restaurant Hud-Moe LLC d/b/a Hudson Malone

and he were sued on February 14, 2018 for failing to pay an employee overtime: Luis A.

Angamarca v. Hud-Moe LLC d/b/a Hudson Malone and Douglas Quinn, 1:18-cv-1334

(S.D.N.Y.).

       47.     Despite being sued for failing to pay another employee overtime, Defendant

Doug Quinn did not change how Defendants were paying Plaintiff.

Recordkeeping violations

       48.     When they changed her pay rate after April 9, 2011, Defendants failed to

provide Plaintiff with the Notice and Acknowledgment of Payrate and Payday under N.Y.

Lab. Law § 195.1 at any point in her employment.

       49.     Defendants did not provide Plaintiff with an accurate wage statement under

N.Y. Lab. Law § 195.3 with any wage payment.




                                            -6-
       Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 7 of 12




Unpaid overtime

         50.      Because no mutual understanding existed between Defendants and Plaintiff

that her compensation included overtime premium pay and because her hours did not

meaningfully fluctuate during her employment, her effective hourly rate is calculated by

dividing her weekly compensation by 40 hours.

         51.      The following chart shows Plaintiff’s effective hourly and overtime rates

and the weekly overtime hours worked for the past six years:

                       Weekly Rate     Effective      Overtime     Average     Weekly
                                       Regular        Rate         Hours       Overtime
                                       Rate                        Worked      Hours
    01.01.2015-        $1,000.00       $25.00 2       $37.50 3     55          15
    12.31.2015
    01.01.2016-        $1,000.00       $25.00         $37.50       55          15
    12.31.2016
    01.01.2017-        $1,000.00       $25.00         $37.50       55          15.5
    12.31.2017
    01.01.2018-        $1,000.00       $25.00         $37.50       55          15
    09.04.2018
    09.05.2018-        $800.00         $20.00         $30.00       55          15
    12.31.2018
    01.01.2019-        $800.00         $20.00         $30.00       43.75       3.75
    12.31.2019
    01.01.2020-        $800.00         $20.00         $30.00       43.75       3.75
    03.12.2020

         52.      The following chart shows how much Defendants owe Plaintiff in overtime,

liquidated damages and pre-judgment interest at 9.0% per annum. These calculations are




2
    $1,000.00/40 hours = $25.00.
3
    $25.00 x 1.5 = $37.50.


                                                -7-
       Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 8 of 12




based on the conservative assumption she worked her average 43.75 and 52.5 hour-

schedule for only 40 weeks per year 4:

                Weekly   Overtime Weeks Owed                      Liquidated Pre-         Total
                Overtime Rate     Worked Overtime                 Damages    Judgment
                Hours                                                        Interest
    01.01.2015- 12.5     $37.50   40     $22,500.00 5             $22,500.00 $14,175.00 6 $59,175.00
    12.31.2015
    01.01.2016- 12.5     $37.50   40     $22,500.00               $22,500.00 $12,150.00       $57,150.00
    12.31.2016
    01.01.2017- 12.5     $37.50   40     $22,500.00               $16,875.00 $10,125.00       $55,125.00
    12.31.2017
    01.01.2018- 12.5     $37.50   30     $16,875.00               $7,200.00      $6,075.00    $39,825.00
    09.04.2018
    09.05.2018- 12.5     $30.00   16     $7,200.00                $4,500.00      $1,944.00    $16,344.00
    12.31.2018
    01.01.2019- 3.75     $30.00   40     $4,500.00                $1,125.00      $810.00      $9,810.00
    12.31.2019
    01.01.2020- 3.75     $30.00   10     $1,125.00                $22,500.00 $101.25          $2,351.25
    03.12.2020
    TOTALS:                              $97,200.00               $97,200.00 $45,380.25       $239,780.25

                         FIRST CAUSE OF ACTION
         FAILURE TO PAY OVERTIME PREMIUM PAY UNDER THE FLSA

         53.   Plaintiff repeats every preceding allegation as if fully set forth herein.

         54.   Defendants are “employers” within the meaning of the FLSA.

         55.   Defendants were required to pay Plaintiff no less than one and 1.5 times the

regular rate at which she was paid for all hours worked in excess of 40 hours in a workweek

under the overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).




4
  Plaintiff is not conceding that she worked these hours only 40 weeks per year. These
calculations are merely to show a conservative calculation of her damages.
5
  15 hours x $37.50 overtime hourly rate x 40 weeks = $22,500.00 unpaid overtime in
2015
6
  $22,500.00 x 9.0% x 7 = $14,175.00 in pre-judgment interest


                                             -8-
     Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 9 of 12




        56.     At all relevant times, Defendants had a policy and practice of not paying

overtime at the applicable overtime rate to Plaintiff for the hours worked in excess of 40

hours per workweek.

        57.     Defendants were aware or should have been aware that the practices

described in this Complaint were unlawful, making their violations willful or reckless.

        58.     Defendants have not made a good faith effort to comply with the FLSA with

respect to Plaintiff.

        59.     Defendants have failed to make, keep and preserve records with respect to

Plaintiff sufficient to determine the wages, hours, and other conditions and practices of

employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).

        60.     In failing to compensate Plaintiff for all compensable hours worked,

Defendants violated the FLSA and the regulations thereunder, including 29 C.F.R. §§

785.13, 785.11.

                         SECOND CAUSE OF ACTION
              UNPAID OVERTIME UNDER THE NEW YORK LABOR LAW

        61.     Plaintiff repeats every preceding allegation as if fully set forth herein.

        62.     At all relevant times, Plaintiff was employed by Defendants within the

meaning of the New York Labor Law, §§ 2 and 651.

        63.     Defendants are “employers” within the meaning of the Labor Law.

        64.     Under the Labor Law and supporting New York Statement Department of

Labor Regulations, Defendants were required to pay Plaintiff 1.5 times her regular rate of

pay for all hours she worked in excess of 40.

        65.     Defendants failed to pay Plaintiff overtime premium pay for any hour she

worked above 40 in a week, violating the Labor Law. 12 N.Y.C.R.R. § 142-2.2.



                                              -9-
    Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 10 of 12




       66.     Defendants willfully violated Plaintiff’s rights by failing to pay her

overtime compensation at rates not less than 1.5 times the regular rate of pay for each hour

worked in excess of 40 hours in a workweek, violating the New York Labor Law and its

regulations.

                           THIRD CAUSE OF ACTION
                  FAILURE TO PROVIDE 195.3 WAGE STATEMENT
                      UNDER THE NEW YORK LABOR LAW

       67.     Plaintiff repeats every preceding allegation as if fully set forth herein.

       68.     Defendants have willfully failed to supply Plaintiff the required statement

with every payment of wages, violating Labor Law § 195.3.

       69.     Due to Defendants’ violations of N.Y. Lab Law § 195.3, Plaintiff is entitled

to recover from Defendants $250.00 for each workday that the violations occurred or

continue to occur, or a total of $5,000.00, reasonable attorneys’ fees, costs, injunctive and

declaratory relief. N.Y. Lab Law § 198(1)-d (2016).

                          FOURTH CAUSE OF ACTION
                       FAILURE TO PROVIDE 195.1 NOTICE
                       UNDER THE NEW YORK LABOR LAW

       70.     Plaintiff repeats every preceding allegation as if fully set forth herein.

       71.     Defendants changed Plaintiff’s wage rate after April 9, 2011 but never

provided her with the required Notice and Acknowledgement of Pay Rate and Payday

under NYLL § 195.1.

       72.     Defendants have willfully failed to supply Plaintiff with the required Notice

and Acknowledgement of Pay Rate and Payday under NYLL § 195.1(a) at any time during

her employment.




                                            -10-
    Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 11 of 12




       73.     Due to Defendants’ violations of Labor Law § 195.1, Plaintiff is entitled to

recover from them $50.00 for each workday that the violations occurred or continue to

occur, or a total of $5,000.00, reasonable attorneys’ fees, costs, injunctive and declaratory

relief. New York. Lab. Law § 198(1)-b (2016).

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

               a.      A declaratory judgment that the practices complained of herein are

unlawful under the Labor Law;

               b.      An injunction against Defendants from engaging in each of the

unlawful practices, policies and patterns set forth herein;

               c.      A referral to the New York Department of Labor to ensure

Defendants satisfy any outstanding payroll obligations as Plaintiff’s employer;

               d.      An award of unpaid overtime and liquidated damages under the

FLSA and Labor Law;

               e.      An award for failing to provide the N.Y. LAB. LAW § 195.1 Notice;

               f.      An award for failing to provide the N.Y. Lab. Law § 195.3 Wage

Statements;

               g.      An award of statutory penalties, including liquidated damages,

under the Labor Law;

               h.      An award of liquidated damages as a result of Defendants’ willful

FLSA violations;

               i.      An award of prejudgment and post-judgment interest;

               j.      An award of at least $239,780.25;




                                            -11-
    Case 1:21-cv-04846-MKV Document 11 Filed 06/14/21 Page 12 of 12




                 k.    An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

                 l.    Such other and further relief as this Court deems just and proper.


                            DEMAND FOR TRIAL BY JURY

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the First Amended Complaint raises for which the applicable statues provide for a

trial by jury.

Dated: New York, New York
       June 14, 2021

                                      LIPSKY LOWE LLP

                                      s/ Douglas B. Lipsky
                                      Douglas B. Lipsky
                                      Milana Dostanitch
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10017-6705
                                      212.392.4772
                                      doug@lipskylowe.com
                                      milana@lipskylowe.com
                                      Attorneys for Plaintiff




                                             -12-
